Frasca v Legend Developers, LLC (2019 NY Slip Op 06274)





Frasca v Legend Developers, LLC


2019 NY Slip Op 06274


Decided on August 22, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 22, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


543.1 CA 17-01048

[*1]JOANNE FRASCA, PLAINTIFF-RESPONDENT-APPELLANT,
vLEGEND DEVELOPERS, LLC, DAVID L. VICKERS, IN HIS CAPACITY AS AN OFFICER AND/OR AGENT OF LEGEND DEVELOPERS, LLC AND/OR RAVEN ROCK HOMEOWNERS ASSOCIATION, INC., ROBERT M. CARRIER, INDIVIDUALLY AND IN HIS CAPACITY AS AN OFFICER AND/OR AGENT OF LEGEND DEVELOPERS, LLC AND/OR RAVEN ROCK HOMEOWNERS ASSOCIATIONS, INC., HOGAN ENGINEERING, P.C., TIMOTHY HOGAN, P.E., INDIVIDUALLY AND IN HIS CAPACITY AS AN AGENT OF LEGEND DEVELOPERS, LLC AND/OR RAVEN ROCK HOMEOWNERS ASSOCIATION, INC., RAVEN ROCK HOMEOWNERS ASSOCIATION, INC., ET AL., DEFENDANTS-RESPONDENTS, DAVID L. VICKERS & SONS, AND DAVID L. VICKERS, INDIVIDUALLY, DEFENDANTS-APPELLANTS-RESPONDENTS.
DONALD CARDIFF, DIANA CARDIFF, RANDY J. SCHAAL, TRUSTEE OF THE ESTATE IN BANKRUPTCY OF PATRICIA MORSE, DOUGLAS SINGLETON, JAN SINGLETON, RICHARD TRIFICANA, MARTHA TRIFICANA, ELLEN SUE SESTITO, GLORIA M. IZZO, PLAINTIFFS-RESPONDENTS-APPELLANTS, ET AL., PLAINTIFF,
vROBERT M. CARRIER, INDIVIDUALLY AND AS OFFICER/AGENT OF LEGEND DEVELOPERS, LLC, DAVID L. VICKERS, AS OFFICER/AGENT OF LEGEND DEVELOPERS, LLC, LEGEND DEVELOPERS, LLC, TIMOTHY HOGAN, P.E., INDIVIDUALLY
AND AS OFFICER/AGENT OF HOGAN ENGINEERING, P.C., HOGAN ENGINEERING, P.C., JOINTLY AND SEVERALLY, DEFENDANTS-RESPONDENTS, AND DAVID L. VICKERS, INDIVIDUALLY, DEFENDANT-APPELLANT-RESPONDENT.
DONALD CARDIFF, DIANE CARDIFF, RANDY J. SCHAAL, TRUSTEE OF THE ESTATE IN BANKRUPTCY OF PATRICIA MORSE, DOUGLAS SINGLETON, JAN SINGLETON, RICHARD TRIFICANA, MARTHA TRIFICANA, GLORIA M. IZZO, ELLEN SUE SESTITO, PLAINTIFFS-RESPONDENTS-APPELLANTS, ET AL., PLAINTIFF,
vRAVEN ROCK ESTATES HOMEOWNERS ASSOCIATION, INC., ROBERT M. CARRIER, INDIVIDUALLY AND IN HIS CAPACITY AS AN OFFICER AND/OR AGENT OF RAVEN ROCK ESTATES HOMEOWNERS ASSOCIATION, INC., ET AL., DEFENDANTS-RESPONDENTS. [*2](APPEAL NO. 1.) 






SAUNDERS KAHLER, LLP, UTICA (MERRITT S. LOCKE OF COUNSEL), FOR DEFENDANT-APPELLANT-RESPONDENT DAVID L. VICKERS & SONS.
BOSMAN LAW FIRM, LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS-APPELLANTS.
OSBORN, REED & BURKE, LLP, UTICA (KELLY J. PARE OF COUNSEL), FOR DEFENDANTS-RESPONDENTS DAVID L. VICKERS, IN HIS CAPACITY AS AN OFFICER AND/OR AGENT OF RAVEN ROCK HOMEOWNERS ASSOCIATION, INC., AND ROBERT M. CARRIER, IN HIS CAPACITY AS AN OFFICER AND/OR AGENT OF RAVEN ROCK HOMEOWNERS ASSOCIATIONS, INC.
MILBER MAKRIS PLOUSADIS & SEIDEN, LLP, WOODBURY (RICHARD A. LILLING OF COUNSEL), FOR DEFENDANT-RESPONDENT RAVEN ROCK HOMEOWNERS ASSOCIATION,

 

	Appeal and cross appeal from an order of the Supreme Court, Oneida County (Patrick F. MacRae, J.), entered December 10, 2015. The order, inter alia, granted in part the motions of defendants for summary judgment. 
It is hereby ORDERED that said appeal and cross appeal are unanimously dismissed without costs.
Same memorandum as in Sestito v David L. Vickers & Sons ([appeal No. 2] — AD3d — [Aug. 22, 2019] [4th Dept 2019]).
Entered: August 22, 2019
Mark W. Bennett
Clerk of the Court